This is an appeal by the employer and insurance carrier from an award and decision of the State Industrial Board. On April 17,1937, Ralph W. Bannar, decedent herein, sustained the accidental injuries resulting in his death for which the award was made. At that time he was a traveling salesman in the employ of the employer-appellant, covering the district in which the accident occurred. The sole question presented to this court for review is whether the accident arose out of and in the course of decedent’s employment. A question of fact is involved. The evidence sustained the award appealed from. Award unanimously affirmed, with costs to the State Industrial Board.